Examiner’s Amendment 

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Sarah Knight (Reg. No. 58722) on 05/19/2021.

In the Claims: 

This listing of claims will replace all prior versions, and listings, of claims in the application:

1. 	(Currently Amended) A method for providing targeted rewrites, comprising:
receiving a selection of text in a file of a first application file format and target information comprising a second application file format, wherein the selection of text in the file of the first application file format has a first style of an informal style for a profession and a particular target style is of a formal style for a profession; 
identifying one or more target styles for the second application file format;
converting the selection of text from the first application file format to a set of target rewrites suitable for the second application file format by generating the set of target rewrites of the selection of text, the set of target rewrites comprising: 

a style that corresponds to the particular target style of the one or more target styles for the second application file format, wherein a target style is a representative style for a genre, profession, or environment; 
providing one or more of the target rewrites of the set of target rewrites suitable for the second application file format; and 
replacing the selection of text in the file with a target rewrite of the one or more of the target rewrites suitable for the second application file format,
wherein generating the set of target rewrites comprises analyzing the text using a targeted rewrite engine.

2. 	(Canceled)  

3. 	(Previously Presented) The method of claim 1, wherein the target information comprises an explicit indicator of the second application file format.  

4. 	(Previously Presented) The method of claim 1, wherein the target information comprises a natural language statement from a user indicative of the second application file format.  

5. 	(Previously Presented) The method of claim 1, wherein the target information further comprises context information, wherein the context information comprises an 

6. 	(Cancelled) 

7. 	(Currently Amended)  The method of claim [[6]] 1, wherein the targeted rewrite engine comprises a neural network.  

8. 	(Previously Presented) The method of claim 1, wherein the selection of text comprises a number of characters before text expressly selected by a user, a number of characters after text expressly selected by the user, a number of characters both before and after text expressly selected by the user, an entire text of the file, or a portion of text expressly selected by the user.  

9. 	(Original) The method of claim 1, wherein the file is a document, a message item, or a chat channel item.  

10. 	(Currently Amended) A system for providing targeted rewrites, comprising: 
a processing system; 
a storage system; and 
instructions stored on the storage system that direct the system for providing targeted rewrites to at least: 

receive target information comprising a second application file format; determine a target from the target information comprising the second application file format; 
identify one or more target styles for the determined target associated with the second application file format, wherein a target style is a representative style for a genre, profession, or environment; 40583 1-US-NP-Response2-RCE4Docket No. 405831-US-NP Serial No. 16/381,965 
convert the selection of text from the first application file format to a set of target rewrites suitable for the second application file format by generating the set of target rewrites of the selection of text, the set of target rewrites comprising: 
at least one phrase or sentence having semantic similarity to a phrase or sentence of the selection of text; and 
a style that corresponds to a particular target style of the one or more target styles for the second application file format; and 
communicate, to the source, one or more of the target rewrites of the set of target rewrites suitable for the second application file format,
wherein the instructions to generate the set of target rewrites direct the system to at least analyze the text using a targeted rewrite engine.  

11. 	(Cancelled) 

10, wherein the targeted rewrite engine comprises a neural network.  

13. 	(Currently Amended) The system of claim [[11]]10, wherein the target indicates which model is used by the targeted rewrite engine.  

14. 	(Currently Amended) One or more computer readable storage media having instructions stored thereon that when executed by a computing system, direct the computing system to: 
receive a selection of text in a file of a first application file format and target information comprising a second application file format; 
identify one or more target styles for the second application file format; 
convert the selection of text from the first application file format to a set of target rewrites suitable for the second application file format by generating the set of target rewrites of the selection of text, the set of target rewrites comprising: 
at least one phrase or sentence having semantic similarity to a phrase or sentence of the selection of text; and 40583 1-US-NP-Response2-RCE5Docket No. 405831-US-NP Serial No. 16/381,965 
a style that corresponds to a particular target style of the one or more target styles for the second application file format, wherein a target style is a representative style for a genre, profession, or environment; 
provide one or more of the target rewrites of the set of target rewrites suitable for the second application file format; and 
,
wherein the instructions to generate the set of target rewrites direct the computing system to at least analyze the text using a targeted rewrite engine.  

15. 	(Canceled)  

16. 	(Previously Presented) The one or more media of claim 14, wherein the target information comprises an explicit indicator of the second application file format.  

17. 	(Previously Presented) The one or more media of claim 14, wherein the target information comprises a natural language statement from a user indicative of the second application file format.  

18. 	(Previously Presented) The one or more media of claim 14, wherein the target information further comprises context information, wherein the context information comprises an application name of an application for which the text is being created or consumed, a user name associated with the selection of text, a file name of the file, other content in the file, or a combination thereof.  

19. 	(Cancelled) 



21. 	(Previously Presented) The one or more media of claim 14, wherein the selection of text in the file of the first application file format has a first style of an informal style for a profession and the particular target style is of a formal style for a profession.

	Reasons for Allowance
	Claims 1, 3-5, 7-10, 12-14, 16-18, 20, and 21 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

In view of the specification (paragraph 0057), the “one or more computer-readable storage media” as recited in claims 14, 16-18, 20, and 21 is understood to exclude all non-statutory embodiments such as signal or carrier wave.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 10, and 14. 

The features as recited in independent Claims 1, 10, and 14“converting the selection of text from the first application file format to a set of target rewrites suitable for the second application file format by generating the set of target rewrites of the selection of text, the set of target rewrites comprising: at least one phrase or sentence having semantic similarity to a phrase or sentence of the selection of text; and a style that corresponds to the particular target style of the one or more target styles for the second application file format, wherein a target style is a representative style for a genre, profession, or environment; providing one or more of the target rewrites of the set of target rewrites suitable for the second application file format; and replacing the selection of text in the file with a target rewrite of the one or more of the target rewrites suitable for the second application file format, wherein generating the set of target rewrites comprises analyzing the text using a targeted rewrite engine,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176